     Case 1:20-cv-00274 Document 8 Filed 03/25/21 Page 1 of 1 PageID #: 31



                  IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                              AT BLUEFIELD

KASHIKA SPEED,

       Plaintiff,

v.                                           CIVIL ACTION NO. 1:20-00274

MR. C. MARUKA, et al.,

       Defendants.


                               JUDGMENT ORDER

       Consistent with the Memorandum Opinion and Order filed this

day:

       1.   Plaintiff’s motion to proceed without prepayment of

            fees or costs (ECF No. 1) is DENIED;

       2.   Plaintiff’s complaint (ECF No. 2) is DISMISSED without

            prejudice; and

       3.   The Clerk is directed to remove this case from the

            court’s active docket.

       The Clerk is further directed to forward a certified copy

of this Judgment Order to counsel of record and any

unrepresented parties.

       IT IS SO ORDERED this 25th day of March, 2021.

                                    ENTER:


                                    David A. Faber
                                    Senior United States District Judge
